JOHNSON, Judge.
Appellant was charged by information with robbery, tried by a jury, found guilty and sentenced to twenty years imprisonment. By this appeal, he asks that the judgment of conviction be reversed and the cause remanded with directions to enter a judgment of acquittal on the grounds that the evidence was not sufficient to establish his guilt beyond a reasonable doubt.
We have carefully examined and considered the transcript of testimony and the briefs submitted by the parties. In order to sustain the conviction, the State relies upon the testimony of the two victims of the robbery and the arresting officers. Without recounting in detail the evidence adduced at the trial of this cause, it is sufficient to state that we have concluded that the record contains sufficient, competent evidence to sustain the jury’s verdict and the adjudication of guilt entered pursuant thereto. It is obvious that the jury elected to believe the testimony of the witnesses testifying on behalf of the State and to disbelieve appellant’s explanation of his activities on the evening in question. As the weight to be given the evidence and the credibility to be accorded the witnesses lie peculiarly within the province of the jury, this Court will not disturb the verdict unless the same is clearly demonstrated to be unsupported by competent and substantial evidence. Thomas v. State, 223 So.2d 118 (Fla.App.1st, 1969); Phillips v. State, 223 So.2d 60 (Fla.App.1st, 1969).
The appellant having failed to demonstrate reversible error, the judgment appealed herein is affirmed.
SPECTOR, C. J., and WIGGINTON, J., concur.